          Case 1:20-cv-00786-SDA Document 24 Filed 10/15/20 Page 1 of 2
                                          U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York
                                                      86 Chambers Street
                                 10/15/2020           New York, New York 10007



                                                      October 14, 2020


BY ECF

Hon. Stewart D. Aaron                           Request GRANTED. SO ORDERED.
United States Magistrate Judge                  Dated: 10/15/2020
United States Courthouse
500 Pearl Street
New York, New York 10007-1312

               Re:     Troche v. Commissioner of Social Security, No. 20-cv-786 (SDA)

Dear Judge Aaron:

               This Office represents Andrew M. Saul, the Commissioner of Social Security (the
“Commissioner”), the defendant in the above-referenced action brought pursuant to 42 U.S.C.
§ 405(g), in which the plaintiff challenges the Commissioner’s decision to deny his application
for Social Security disability benefits.

                I respectfully write to request, with the plaintiff’s consent, a thirty-day extension
of the time to file the Joint Stipulation in Lieu of Motions for Judgment on the Pleadings, from
October 15, 2020, to November 16, 2020, with interim deadlines of October 28, 2020 for the
Commissioner’s response portions and November 11, 2020 for the plaintiff’s reply portions. The
extension is needed due to the press of business and the need for additional discussion with the
agency about issues identified during the briefing process that may affect the Commissioner’s
litigation position in this case. An extension until November 16, 2020, would allow time to
complete these discussions and potentially avoid further unnecessary motion practice.

                The plaintiff consents to this request for an extension. This is the Commissioner’s
first request for an extension of time to file the Joint Stipulation in Lieu of Motions for Judgment
on the Pleadings. The Court previously granted the Commissioner’s requests for extension to file
the certified administrative record and to advise the Court of the outcome of the parties’
settlement discussions. (Dkt. Nos. 15, 19), and granted the plaintiff’s request for a two-week
extension of the time to file the Joint Stipulation in Lieu of Motions for Judgment on the
Pleadings and interim deadlines (Dkt. No. 22.)
       Case 1:20-cv-00786-SDA Document 24 Filed 10/15/20 Page 2 of 2

                                                                              Page 2


            I thank the Court’s for its consideration of this request.

                                           Respectfully,
                                           AUDREY STRAUSS
                                           Acting United States Attorney
                                           /s/ Amanda F. Parsels
                                   BY:     AMANDA F. PARSELS
                                           Assistant United States Attorney
                                           Tel.: (212) 637-2780
                                           Cell: (646) 596-1952
                                           Email: amanda.parsels@usdoj.gov

cc:   Marissa Sobel (by ECF)
      Attorney for Plaintiff
